            Case 1:21-cv-06081-KHP Document 12 Filed 09/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                          09/09/2021
-----------------------------------------------------------------X

LUIS ALBERTO CALDERON GUTIERREZ,

                                                Plaintiff,                 21-CV-6081 (KHP)

                             -against-                               INITIAL CASE MANAGEMENT
                                                                         CONFERENCE ORDER
PEDRO UCHOFFEN and TOYOTA INDSTR
CMMRCL FNC,

                                                 Defendants.
-----------------------------------------------------------------X
KATHARINE H. PARKER, United States Magistrate Judge:

         This action is scheduled for an Initial Case Management Conference in accordance with

Rule 16(b) of the Federal Rules of Civil Procedure on Tuesday, October 26, 2021 at 10:00 a.m.

in Courtroom 17-D, United States Courthouse, 500 Pearl Street, New York, New York. Counsel

and parties are required to follow the Court’s COVID-safety protocols and should review the

Court’s website in advance of the conference for the most up to date information.

         Rule 26(f) Conference. Counsel for the parties are directed to confer at least 21 days

before the date of the Initial Case Management Conference to discuss the matters set forth in

Rule 26(f) of the Federal Rules of Civil Procedure. The parties shall comply with their Rule 26(a)

initial disclosure obligations no later than 14 days after the parties’ Rule 26(f) conference.

         Rule 16(b) Conference. The parties will be required to discuss at the Rule 26(f)

conference the subjects set forth in Rule 16(b) and (c) of the Federal Rules of Civil Procedure.

         Proposed Scheduling Order. Parties are directed to complete the Report of Rule 26(f)

Meeting and Proposed Case Management Plan, at http://nysd.uscourts.gov/judge/Parker, and
         Case 1:21-cv-06081-KHP Document 12 Filed 09/09/21 Page 2 of 2




e-mail it to Parker_NYSDChambers@nysd.uscourts.gov one week before the scheduled

conference.

       Counsel who disagree about the dates or other terms of the proposed schedule shall

submit a joint letter briefly explaining the dispute. Such letter, if any, must be submitted one

week before the scheduled conference. The letter shall be filed via ECF.

       Attendance. Counsel attending must be authorized to make stipulations and

admissions about all matters that can reasonably be anticipated for discussion at the Initial

Case Management Conference.

               SO ORDERED.

DATED:         New York, New York
               September 9, 2021

                                                     ______________________________
                                                     KATHARINE H. PARKER
                                                     United States Magistrate Judge




                                                2
